UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7997


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMONT ANTWON SANDERS, a/k/a Twon,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-00957-JFM; 1:06-cr-00087-JFM-1)


Submitted:   April 30, 2010                 Decided:   May 17, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lamont Antwon Sanders, Appellant Pro Se. Michael Joseph Leotta,
John Walter Sippel, Jr., Assistant United States Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lamont     Antwon      Sanders       seeks    to    appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.     2009)    motion       and     the     court’s       summary       order      denying

reconsideration.          The orders are not appealable unless a circuit

justice    or     judge    issues      a   certificate        of    appealability.            28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not    issue    absent     “a   substantial          showing       of   the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,         537   U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Sanders has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3